PD-1619-15
                             PD-1619-15                    COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                         Transmitted 12/14/2015 9:45:38 AM
                                                           Accepted 12/15/2015 1:43:11 PM
                                                                            ABEL ACOSTA
          IN THE COURT OF CRIMINAL APPEALS OF        TEXAS                          CLERK
                        AUSTIN, TEXAS

DUANE ERIC WEST,
      APPELLANT

                                NO.                                     __
                                (COURT OF APPEALS NO. 11-13-00298-
                                CR; TRIAL COURT NO. 6709)
STATE OF TEXAS,
      APPELLEE
                  **************************************
                  PETITION FOR DISCRETIONARY REVIEW
                      FROM THE COURT OF APPEALS
                      ELEVENTH JUDICIAL DISTRICT
                            EASTLAND, TEXAS
                  **************************************
                CHIEF JUSTICE JIM R. WRIGHT, PRESIDING
      *********************************************************
       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
      *********************************************************
                                      STAN BROWN
                                      P.O. BOX 3122
                                      ABILENE, TEXAS 79604
                                      325-677-1851
                                      FAX 325-677-3107
                                      STATE BAR NO. 03145000
                                      EMAIL: mstrb@aol.com


                                      ATTORNEY FOR APPELLANT




      December 15, 2015
          IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                        AUSTIN, TEXAS


DUANE ERIC WEST,
      APPELLANT

                                NO.                              __
                                (COURT OF APPEALS NO. 11-13-00298-
                                CR; TRIAL COURT NO. 6709)
STATE OF TEXAS,
      APPELLEE

             IDENTITY OF JUDGE, PARTIES, AND COUNSEL

    Hon. Shane Hadaway          Stan Brown
    39th District Court         Appellant's Attorney/ Appeal
    Haskell County Courthouse   P.O. Box 3122
    Haskell, Texas 79521        Abilene, Texas 79604

    Michael Fouts               Earnest W. Scott
    District Attorney           Appellant's Attorney/Trial
    Haskell County Courthouse   342 Chestnut
    Haskell, Texas 79521        Abilene, Texas 79602

    Duane Eric West# 1885299
    Hughes Unit
    Rt. 2, Box 4400
    Gatesville, TX. 76597




                                      II
                         TABLE OF CONTENTS

SUBJECT                                                             PAGE

IDENTITY OF JUDGE, PARTIES, AND COUNSEL                                    ii

STATEMENT REGARDING ORAL ARGUMENT                                          vi

STATEMENT OF THE CASE                                                      1

STATEMENT OF PROCEDURAL HISTORY                                            2

          QUESTION PRESENTED FOR REVIEW NO. ONE

        I. Did the Court of Appeals err in determining there was not some
evidence raising the possibility that if guilty, Appellant was guilty only of
indecency with a child? (VR.R. at 44-45, 164-166)(R.R. Exhibit Volume at
State's Exhibit Two)                                                       3

         QUESTION PRESENTED FOR REVIEW NO. TWO

       2. Did the Court of Appeals err in determining the trial court did not
abuse its discretion by allowing into evidence at the punishment phase a
topless photograph of TMH electronically sent to Appellant by TMH, as any
slight probative value plainly was outweighed by its prejudicial effect? (VI
R.R.at5-11,40,48,    106, 108)                                            10

PRAYER FOR RELIEF                                                         14

CERTIFICATE OF SERVICE                                                    14

CERTIFICATE OF COMPLIANCE                                                 15




                                     111
                          INDEX OF AUTHORITIES

CASES                                                                  PAGE

Bignall v. State, 887 S.W.2d 21 (Tex. Crim. App. 1994)                         5

Briceno v. State, 580 S.W.2d 842 (Tex. Crim. App. 1979)                        8

Esquivel v. State, 180 S.W.3d 689 (Tex. App.-Eastland 2005, no pet.)        13

Gamino v. State,       S.W.3d            , 2015 WL 7008466     (Tex.
App.-Fort Worth November 12,2015, no pet.)                               7-8

Goad v. State, 354 S.W.3d 443 (Tex. Crim. App. 2011)                           7
Jones v. State, 984 S.W.2d 254 (Tex. Crim. App. 1998)                          6

Old Chiefv. United States, 519 U.S. 172 (1997)                   .10, 12-13

Santellan v. State, 939 S.W.2d 155 (Tex. Crim. App. 1997)                  13

Sonnier v. State, 913 S.W.2d 511 (Tex. Crim. App. 1995)                10,11

Sweed v. State, 351 S.W.3d 63 (Tex. Crim. App. 2011)                      6-7

STATUTORY PROVISIONS & RULES                                           pAGE

TEX. PEN. CODE ANN §21.11                                                3,8

TEX. PEN. CODE ANN §22.021.                                              .3, 8

TEX. R. EVID 403                                                           11

Tex. R. App. P. 9.4                                                        15

Tex. R. App. P. 66.3(c)                                                 5,10




                                    IV
              STATEMENT REGARDING ORAL ARGUMENT

      Appellant believes the QUESTIONS PRESENTED; whether Appellant was

entitled to his requested charge on the lesser offense of Indecency with a Child,

and whether the topless photograph TMH sent him was more prejudicial than

probative; are issues that merit further clarification for the Bench and Bar.

Therefore, the usual give and take of oral argument would be useful for the Court

in determining the parameters of both raising a lesser offense, as well as deciding

when prejudicial effect outweighs any probative value. Oral argument is essential

in order to aid this Court's decisional processes by providing a more in-depth

exploration of those issues.




                                           v
           IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                         AUSTIN, TEXAS
DUANE ERIC WEST,
      APPELLANT

                                     NO.                                      __
                                     (COURT OF APPEALS NO. 11-13-00298-
                                     CR; TRIAL COURT NO. 6709)
STATE OF TEXAS,
           APPELLEE
                   **************************************
                   PETITION FOR DISCRETIONARY REVIEW
                       FROM THE COURT OF APPEALS
                       ELEVENTH JUDICIAL DISTRICT
                           EASTLAND, TEXAS
                   **************************************
                          STATEMENT OF THE CASE

          The indictment alleged on or about August 1,2012, in Kent County,

    Texas, Appellant intentionally and knowingly caused his mouth to contact

    the female sexual organ of TMH, a child younger than fourteen years of age.

    (C.R. at 7). Following a change of venue to Haskell County (C.R. at 48), the

    jury trial began upon a plea of Not Guilty on September 24, 2013. (III R.R.

    at 4)(IV R.R. at 10). The jury returned a verdict of Guilty on September 25,

    2013. (V R.R. at 176).        On September 26, 2013, the jury assessed

    Appellant's punishment at 50 years TDCJ-ID, and the trial court sentenced

    him accordingly. (VI R.R. at 120)(C.R. at 89). Notice of Appeal was timely

    filed. (C.R. at 96). The Trial Court's Certification of Defendant's Right of

    Appeal was timely. (C.R. at 78). Appellant seeks review of the decision of

    the Court of Appeals that affirmed the conviction.
              STATEMENT OF PROCEDURAL HISTORY

       Appellant presented three issues in his brief, and the Eastland Court of

Appeals affirmed.     West v. State, 2015 WL 6681316 (Tex. App.-Eastland

October    30,    2015)(Unpublished         Memorandum    Opinion)(Appendix).

Appellant filed a motion for rehearing November 16, 2015, which was

denied without written opinion December 3, 2015. This petition is due to be

filed by January 4, 2016; it is therefore timely filed.




                                        2
             QUESTION PRESENTED FOR REVIEW NO. ONE

I. Did the Court of Appeals err in determining there was not some evidence
raising the possibility that if guilty, Appellant was guilty only of indecency
with a child? (VR.R. at 44-45, 164-166)(R.R. Exhibit Volume at State's
Exhibit Two).

                                  ARGUMENT

         Our core argument is set out at pages seven and eight of Appellant's

Brief:     We respectfully    suggest the following portion of Appellant's

statement, State's Exhibit Two, does raise the lesser offense of Indecency

With a Child:

         I kissed her allover her body. I started with her lip and kissed
         her on her neck, her breasts and her vagina. I used my hands
         and rubbed her breasts and vagina.        I believe I digitally
         penetrated TMH's vagina and then I had oral sex with her.
         (R.R. Exhibit Volume at State's Exhibit Two).

         Everything in that statement is completely consistent with TEX. PEN.

CODE ANN §21.l1 (a)(l) & (c)(l), Indecency With a Child, as well as

TEX. PEN. CODE ANN §22.021(a)(B)(iii), Aggravated Sexual Assault.           It

cannot be determined with any degree of certainty whether the statement "I

had oral sex with her" meant anything more than the statement "kissed her

on her neck, her breasts and her vagina." That is particularly so considering

the testimony of TMH that she understood what the term "oral sex" means,

and when the State then asked her if Appellant did that, she responded,

"No."     (V R.R. at 44-45). If given the opportunity, the jury could have

determined Appellant was guilty of Indecency with a Child by engaging "in

sexual contact with the child."



                                        3
      At pages five through seven of the Slip Opinion, however, the court

below analyzed the issue in question as follows:

            The indictment charged Appellant with the first-degree
      felony offense of aggravated sexual assault of a child. See
      PENAL § 22.021(a)(1)(B)(iii), (a)(2)(B), (e) (West Supp.
      2014). Specifically, the indictment alleged that Appellant
     intentionally and knowingly caused "contact of the female
      sexual organ of [T.M.H.], a child who was then and there
     younger than fourteen (14) years of age, by [Appellant's]
     mouth." Appellant requested the submission of a charge for the
     lesser included offense of indecency with a child, a second-
     degree felony, under Section 21.11(a)(1). Under this section of
     the Penal Code, a person commits an offense if he or she
     engages in sexual contact with a child younger than seventeen
     years of age. [d. § 21.ll(a)(1). As applicable to the facts in this
     appeal, the statute defines sexual contact as any touching by a
     person, including touching through clothing, of the anus, breast,
     or any part of the genitals of a child, if committed with the
     intent to arouse or gratify the sexual desire of any person. See
     id. § 21.ll(c)(1).
            The factual element that distinguishes the charged
     offense of aggravated sexual assault from the lesser included
     offense of indecency with a child is the allegation that
     Appellant caused contact of T.M.H.'s sexual organ with his
     mouth. As reflected above in his written statement, Appellant
     stated that he kissed T.M.H. on her vagina. T.M.H. testified as
     follows about what occurred at the cemetery:

           Q. Okay. Now, when you got to the cemetery, what
           happened?

           A. I got out of the truck and went and looked at the
           headstones of all the different people and we
           headed back to the truck. And I was on the
           passenger's side and he -- we started kissing and he
           -- he put his hands on me and stuff. And then we
           moved to the back of the -- on the tailgate and he
           kissed me some more. And at that time, my clothes
           had winded up coming off. And he kissed me down
           from my mouth, to my neck, to my breasts, and
           down to my vagina.

           Q....     You said he, ultimately, kissed you on your
           vagina?


                                      4
            A. Yes, sir.
            Q. And I talked to you yesterday and we talked in a
            little more detail. And you understand what the
            term "oral sex" means, don't you?

            A. Yes, sir.

            Q. And I asked you if he did that. And what was
            your response-what   would be your response to
            that?

            A. No.

      Thus, the accounts offered into evidence from both Appellant
      and T.M.H. indicated that Appellant contacted T.M.H.'s female
      sexual organ with his mouth. In this regard, the term "female
      sexual organ" includes the vagina. Everage v. State, 848 S.W.2d
357,358 (Tex. App.-Austin       1993, no pet.). Appellant argues
      on appeal that T.M.H.'s response that Appellant did not engage
      in "oral sex" with her raised the possibility that Appellant was
      only guilty of indecency with a child by sexual contact. We
      disagree that this evidence would permit a rational jury to find
      that, if Appellant was guilty, he was guilty only of the lesser
      included offense of indecency with a child. See Cavazos, 382
S.W.3d at 383; Hall, 225 S.W.3d at 536. The "no" response by
      T.M.H. to the prosecutor's        question about "oral sex"
      immediately followed her testimony confirming that Appellant
      kissed her on her vagina. The prosecutor's reference to his prior
      conversation with T .M.H. about "oral sex" indicated that he was
      obviously referring to conduct beyond oral contact by
      Appellant's mouth with T.M.H.'s vagina when he asked the
      subsequent question. We overrule Appellant's first issue.

      We respectfully suggest case law clearly mandates the foregoing to be

an issue for the jury, and for that reason, the Court of Appeals decided an

important question of state and federal law that conflicts with the applicable

decisions of this Court. Tex. R. App. P. 66.3(c).         Bignall v. State, 887
S.W.2d 21,23 (Tex. Crim. App. 1994): "Anything more than a scintilla of

evidence is sufficient to entitle a defendant to a lesser charge."



                                       5
Jones v. State, 984 S.W.2d 254,257 (Tex. Crim. App. 1998): "It does

 not matter whether the evidence was admitted by the State or the defense. It

 does not matter if the evidence was strong or weak, unimpeached                     or

 contradicted.     Rousseau      v.      State,       855 S.W.2d 666,    672

 (Tex.Crim.App.l993);      and    Bell    v.      State,    693 S.W.2d 434,   442

 (Tex.Crim.App.l985).    The trier of fact is always free to selectively believe

 all or part of the testimony proffered and introduced by either side. Bignall,
887 S.W.2d at 24; and cases cited therein. So long as there is some evidence

 that is 'directly germane' to a lesser included offense for the factfinder to

 consider, then an instruction on the lesser included offense is warranted.

 Bignall, id;" (One citation omitted)(Emphasis supplied).

       This Court has recently reaffirmed the foregoing line of reasoning.

Sweed v. State, 351 S.W.3d 63,68-69            (Tex. Crim. App. 2011) reminds us

"The second step of the lesser-included            offense analysis requires us to

determine if there is some evidence in the record that would permit a jury to

rationally find that, if the defendant is guilty, he is guilty only of the lesser-

included offense of theft. .. 'Anything more than a scintilla of evidence is

sufficient to entitle a defendant to a lesser charge.' ... Accordingly, we have

stated that the standard may be satisfied if some evidence refutes or negates

other evidence establishing the greater offense or         if the evidence presented is
subject to different interpretations ... [A]s long as evidence from any source

raises a defensive issue or raises an issue that a lesser included offense may

have been committed, and a jury charge on the issue is properly requested,



                                         6
the issue must be submitted to thejury ... lt is the jury 's role, not the court's,

to determine whether there is sufficient evidence to support a lesser-included

offense ... Here , a jury charge on theft was properly requested, and the

evidence supported submitting that charge. A rational jury could conclude,

based upon the evidence presented, that the assault was a separate event

from the theft, meaning that Appellant could have been guilty only of the

lesser offense of theft and not aggravated robbery. The court of appeals erred

in holding     that theft was not raised by the evidence."                    (Citations

omitted)(Emphasis supplied).

       See also, Goad v. State, 354 S.W.3d 443 (Tex. Crim. App. 2011)

which affirmed the Court of Appeals' determination the trial court had erred

in refusing to submit the appellant's requested charge on the lesser offense of

criminal trespass in his burglary case:

            The evidence supports an instruction on a lesser-included
       offense if it permits a rational jury to find the defendant guilty
       only of the lesser-included offense. "[T]here must be some
       evidence directly germane to the lesser-included offense for the
       finder of fact to consider before an instruction on a lesser-
       included offense is warranted." We consider all of the evidence
       admitted at trial, not just the evidence presented by the
       defendant. The evidence must establish that the lesser-included
       offense is a valid, rational alternative to the charged offense.
       "Anything more than a scintilla of evidence is sufficient to
       entitle a defendant to a lesser charge." However, we may not
       consider "[t]he credibility of the evidence and whether it
       conflicts with other evidence or is controverted."" Id. at 446-
       447. (Footnotes omitted).'

I  Gamino v. State,             S.W.3d                ,2015 WL 7008466 (Tex. App.-Fort
Worth November 12, 2015, no pet.) further illustrates the analysis applies equally to
requests for defensive instructions and lesser included offenses: "Appellant was entitled
to the instruction regardless of whether the evidence was feeble, contradicted, or not
credible ... We are required to view the evidence in the light most favorable to the
defendant's requested submission ... Whether a defendant's beliefs were reasonable under


                                           7
          TEX. PEN. CODE ANN §22.021(a)(B)(iii) speaks in terms of "causes

    the sexual organ of a child to contact or penetrate the mouth ... of another

    person, including the actor." TEX. PEN. CODE ANN §21.11 (a)(1) &

    (c)(1), Indecency   With a Child, plainly          shows the "sexual contact"

prohibited by that statute could certainly include what Appellant described

in his statement, particularly in view of TMH's denial of engaging in oral

sex. As the trier of fact is free to "selectively believe" some testimony as

opposed to other testimony regarding the possibility of there being a lesser

offense raised Indecency With a Child was, indeed, a lesser offense that was

raised. There was evidence which, if believed by the jury, showed that if

guilty, Appellant was only guilty of Indecency With a Child.2




the circumstances is a fact question for the jury to decide and not a preliminary question
for the trial court to resolve when determining whether the defense was raised ... When it
comes to whether defensive theories are raised, the usual deference to the trial court's
rulings does not apply; just the reverse, appellate courts view the evidence in the light
most favorable to the defendant's requested submission .. Viewing the evidence in the
light most favorable to Appellant, Appellant reasonably believed his use of force was
immediately necessary to protect himself against Khan's use or attempted use of unlawful
force, and Appellant produced his gun for the limited purpose of creating an
apprehension that he would use deadly force if necessary. We hold that under Appellant's
version, his use of a deadly weapon did not constitute the use of deadly force and that
Appellant was not disqualified from receiving a self-defense instruction notwithstanding
the fact he was charged with aggravated assault with a deadly weapon ... " /d. at Slip Op.
8. (Citations omitted).

2   See generally, Briceno v. State, 580 S.W.2d 842 (Tex. Crim. App. 1979): "Article
37.09(1), V.A.C.C.P., provides that "An offense is a lesser included offense if: it is
established by proof of the same or less than all the facts required to establish the
commission of the offense charged." Thus, the offense of indecent exposure under Sec.
21.08, supra, is a lesser included offense of indecency with a child, Sec. 21.11, supra. "
/d. at 844.




                                            8
                              CONCLUSION

      Review should be granted in order to clarify for the Bench and Bar

that Indecency with a Child is, in fact, a lesser-included         offense of

Aggravated   Sexual Assault that was, indeed, raised by the evidence.

Appellant's status as a former law enforcement officer should not serve to

deny him the same rights afforded any other appellant in this situation.

Whether considered credible or not, the combination of TMH's denial of

there being any "oral sex," coupled with Appellant's        statement to law

enforcement that is certainly subject to more than one interpretation, did

raise the possibility Appellant was guilty only of Indecency with a Child.




                                      9
          QUESTION PRESENTED FOR REVIEW NO. TWO


2. Did the Court of Appeals err in determining the trial court did not abuse
its discretion by allowing into evidence at the punishment phase a topless
photograph of TMH electronically sent to Appellant by TMH, as any slight
probative value plainly was outweighed by its prejudicial effect? (VI R.R. at
5-11,40,48,106,108).

                               ARGUMENT

       Both Old Chiefv. United States, 519 U.S. 172 (1997); and Sonnier v.

State, 913 S.W.2d 511 (Tex. Crim. App. 1995); considered together, demand

a finding the photograph in question was more prejudicial than probative in

this case. Therefore, the court below decided an important question of state

and federal law that conflicts with the foregoing applicable decisions of this

Court and the Supreme Court of the United States. Tex. R. App. P. 66.3(c).

      The testimony of Sheriff Billy Scogin clearly illustrates the fact of

TMH sending a topless "selfie" to Appellant could have been made known

to the jury without the unduly prejudicial photograph itself being introduced

into evidence:

      FURTHER DIRECT EXAMINATION
      BY MR. FOUTS:

      Q Sheriff, I want to show you what has been entered into
      evidence as State's Exhibit 17, and ask if you -- ultimately, you
      were able to view that item before it was entered into evidence?

      A Yes.

      Q And is that, in fact, a picture of (TMH), the victim in this
      case?

      A Yes.
      MR. FOUTS: I'll pass the witness.


                                     10
              THE COURT: Mr. Scott?

        CROSS-EXAMINATION
        BY MR. SCOTT:

        Q Sheriff, with regards to that, as you -- as you have looked at
        that picture, is that what is colloquially known as a "selfie"?

        A I believe so, yes.

        Q Where that person that's in -- or depicted in that photograph
        has taken that photograph of herself; is that right?

        A Yes.

        Q Is that what it appears to be?

        A Yes. (VI R.R. at 52-53)

        At page thirteen of the Slip Opinion, the Court of Appeals concluded

its analysis of our Rule 403 issue, as follows: "While the photograph was

graphic in nature and certainly prejudicial, it merely reflects what Appellant

had done with respect to the child victim and is probative of the nature of

their relationship." And in support of that cites Sonnier v. State, supra, 913
S.W.2d 511, a capital murder case in which the jury assessed the death

penalty, obviously finding future dangerousness.      Sonnier states, in pertinent

part:   "The Texas Rules of Criminal Evidence, Rule 403 provides that

although relevant, evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury. Several factors may be considered               in

determining whether the danger of unfair prejudice substantially outweighs

the probative value of photographs including:




                                           11
            ·.. the number of exhibits offered, their gruesomeness, their
       detail, their size, whether they are black and white or color,
       whether they are close-up, whether the body is naked or clothed
       [, and] ... the availability of other means of proof and the
       circumstances unique to each individual case." Id. at 518.

       The Sheriffs testimony was sufficiently clear to the jury that TMH

sent Appellant       a topless nude photograph           of herself.   Allowing   the

introduction of the picture itself was thus not necessary, and was indeed

more prejudicial than probative under the circumstances.

       See generally, Old Chiefv. United States, supra, 519 U.S. at 184-185:

"The Notes to Rule 403 then take up the point by stating that when a court

considers     "whether    to exclude on grounds           of unfair prejudice,"   the

"availability of other means of proof may ... be an appropriate factor."

... The determination must be made whether the danger of undue prejudice

outweighs the probative value of the evidence in view of the availability of

other means of proof and other facts appropriate for making decision of this

kind under 403 ... Thus the notes leave no question that when Rule 403

confers discretion       by providing that evidence         'may' be excluded,    the

discretionary    judgment     may be informed           not only by assessing     an

evidentiary     item's   twin tendencies,        but by placing the result of that

assessment alongside similar assessments of evidentiary alternatives. See 1

McCormick 782, and n. 41 (suggesting that Rule 403' s 'probative value'

signifies the 'marginal probative value' of the evidence relative to the other

evidence in the case); 22 C. Wright & K. Graham, Federal Practice and

Procedure     § 5250, pp. 546-547       (1978) (,The probative worth of any



                                            12
particular bit of evidence is obviously affected by the scarcity or abundance

of other evidence on the same point')." (Emphasis supplied)(Some citations

omitted).

         The foregoing analysis by the Supreme Court, in view of Sheriff

Scogin's testimony, eliminated the State's need for the extremely prejudicial

photograph, which certainly could have contributed to the severity of the

punishment assessed.         See, Santellan v. State, 939 S.W.2d 155 (Tex. Crim.

App. 1997);3 see also, Esquivel v. State, 180 S.W.3d 689,683                   (Tex. App.-

Eastland 2005, no pet.). For those reasons, review should be granted.




3   "Factors which should go into the Rule 403 balancing test include:

        (1) how compellingly the extraneous offense evidence serves to make a fact
         of consequence more or less probable-a factor which is related to the
         strength of the evidence presented by the rroponent to show the defendant
         in fact committed the extraneous offense;"

        (2) the potential the other offense evidence has to impress the jury "in some
         irrational but nevertheless indelible way";
        (3) the time the proponent will need to develop the evidence, during which
         the jury will be distracted from consideration of the indicted offense;

        (4) the force of the proponent's need for this evidence to prove a fact of
        consequence, i.e., does the proponent have other probative evidence
        available to him to help establish this fact, and is this fact related to an
        issue in dispute." /d. at 169. (Citations omitted).


                                             13
                          PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

prays that this Court grant discretionary review and oral argument and, after

full briefing on the merits, issue an opinion reversing and remanding this

conviction to the trial court for a new trial, or, alternatively, remand this

cause to the trial court for a new sentencing hearing.

                                        Respectfully submitted,
                                        lsI Stan Brown
                                        STAN BROWN
                                        P.O. BOX 3122
                                        ABILENE, TEXAS 79604
                                        325-677 -1851
                                        FAX 325-677-3107
                                        STATE BAR NO. 03145000
                                        EMAIL: mstrb@aol.com

                                       ATTORNEY FOR APPELLANT

                      CERTIFICATE OF SERVICE

      I hereby certify that on this  14th day of December, 2015, a true
and correct copy of the above and foregoing Petition for Discretionary
Review was emailed to Mr. Michael Fouts, 39th District Attorney, Haskell
County Courthouse, Haskell, TX 79521 at da@co.haskell.tx.us; and to Ms.
Lisa McMinn, State Prosecuting Attorney, at information@spa.texas.gov.

                                       lSI Stan Brown
                                       STAN BROWN




                                      14
                  CERTIFICATE OF COMPLIANCE

      I hereby certify that according to my computer program used to
prepare the foregoing document, the word count, in accordance with Tex. R.
App. P. 9.4, is     3072 words; and further certify that the document is in
Times 14-point type, except for footnotes which are Times 12-point type.
                                      /S/ Stan Brown
                                      STAN BROWN




                                    15
APPENDIX
Opinion filed October 30, 2015




                                        In The


        ~Itbtntb ~ourt of ~tal~
                                 No. 11-13-00298-CR


                      DUANE ERIC WEST, Appellant
                                          v.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 39th District Court
                                 Haskell County, Texas
                            Trial Court Cause No. 6709


                     MEMORANDUM                  OPINION
      Duane Eric West appeals his jury conviction for aggravated sexual assault of
a child younger than fourteen years of age. The jury assessed his punishment at
confinement for a term of fifty years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant challenges his conviction and sentence
in three appellate issues. We affirm.
                                          Background Facts
        Appellant was a deputy sheriff in Kent County.                         Texas Ranger Philip
Vandygrifftestified       that he received a report from the mother ofT.M.H., a thirteen-
year-old girl, in December 2012 that Appellant had engaged in inappropriate conduct
with T.M.H. in the summer of 2012 while T.M.H. lived in Kent County with her
father. Appellant subsequently provided a written statement to Ranger Vandygriff
wherein he admitted to having frequent social contact with T.M.H., including
permitting her to ride with him in his patrol vehicle. Appellant's written statement
detailed an incident occurring at the cemetery in Clairemont:
        We were sitting on the tailgate of the truck and [T.M.H.] began kissing
        on me. I started returning the gesture. [T.M.H.] began removing items
        of her clothing. I didn't put a stop to anything. I allowed [T.M.H.] to
        remove my belt. I continued to kiss her. I kissed her all over her body.
        I started with her lip[s] and kissed her on her neck, her breasts and her
        vagina. Iused my hands and rubbed her breasts and vagina. I believe
        I digitally penetrated [T.M.H.'s] vagina and then I had oral sex with
        her.'


        Appellant was indicted in Kent County for the aggravated sexual assault of
T.M.H. He filed a motion to change venue based upon the allegation that he could
not obtain a fair and impartial trial in Kent County. See TEX. CODECRIM.PROC.
ANN. art. 31.03 (West 2006). The State agreed to the requested change of venue,
and the trial court granted the motion by changing venue to Haskell County. In this
regard, the 39th Judicial District is composed of Haskell, Kent, Stonewall, and
Throckmorton        Counties.      See TEX. GOV'T CODE ANN. § 24.141 (West 2004).
Appellant was subsequently tried and convicted in Haskell County. Article 31.08 of
the Texas Code of Criminal Procedure contains a provision whereby the trial court



        'Appellant's written statement detailed additional sexual conduct that occurred that same night at
the cemetery. We are not including these additional details because they are not relevant to our analysis.

                                                    2
may return the cause to the original county on the completion of a trial in which a
change of venue has been ordered. See             CRIM.   PROC.art. 31.08, § l(a) (West Supp.
2014). The trial court did not return the underlying proceedings to Kent County.
Accordingly, the appeal was filed with this court. See Govr § 22.201(1) (West
Supp.2014).2
                                              Analysis
         Appellant asserts in his first issue that the trial court erred in refusing to submit
a charge on the lesser included offense of indecency with a child by sexual contact.
See TEX. PENALCODE ANN. § 21.11(a)(l),                   (c)(l) (West 2011).          We apply the
Aguilar/Rousseau'       test to determine whether an instruction on a lesser included
offense should be given to the jury. Cavazos v. State, 382 S.W.3d 377, 382 (Tex.
Crim. App. 2012). This is a two-prong test. The first prong is to determine "if the
proof necessary to establish [the elements of] the charged offense also includes the
lesser offense." [d. If this threshold is met, the second prong has us decide whether
there is some evidence "in the record that would permit a jury rationally to find that
if the defendant is guilty, he is guilty only of the lesser offense."                Rousseau, 855
S.W.2d at 673. The purpose of the lesser included instruction is to avoid leaving
jurors with two "equally distasteful" options: (1) acquit the defendant even though
the jury believes he is guilty of the lesser included offense or (2) convict the
defendant even though the jury does not believe he committed the charged offense.
Eldredv. State, 578 S.W.2d 721, 723 (Tex. Crim. App. [Panel Op.] 1979). To avoid
such a situation, lesser included instructions are liberally permitted. Bignall v. State,
887 S.W.2d 21,24 (Tex. Crim. App. 1994).


        2An appeal from Kent County would be filed in the Amarillo Court of Appeals.        See GOV'T
§ 22.20 I(h).

       3See Rousseau v. State, 855 S.W.2d 666, 672 (Tex. Crim. App. 1993); Aguilar v. State, 682 S.W.2d
556,558 (Tex. Crim. App. 1985).

                                                   3
       The first step asks whether the lesser included offense is included within the
proof necessary to establish the offense charged. McKithan v. State, 324 S.W.3d
582, 587 (Tex. Crim. App. 2010).        We compare the statutory elements and any
descriptive averments in the indictment for the greater offense with the statutory
elements of the lesser included offense. Ex parte Amador, 326 S.W.3d 202, 206 n.5
(Tex. Crim. App. 2010); Ex parte Watson, 306 S.W.3d 259, 263 (Tex. Crim. App.
2009); Hall v. State, 225 S.W.3d 524, 535-36 (Tex. Crim. App. 2007); see also
CRIM.PROC.art. 37.09 (West 2006). The first step is a question of law, and it does
not depend on the evidence raised at trial. Cavazos, 382 S.W.3d at 382; Hall, 225
S.W.3d at 535. Article 37.09(1) of the Code of Criminal Procedure provides that an
offense is a lesser included offense if "it is established by proof of the same or less
than all the facts required to establish the commission of the offense charged." CRlM.
PROC.art. 37 .09( 1). The State acknowledges that indecency with a child is a lesser
included offense of aggravated sexual assault of a child when both offenses are
predicated on the same act. See Evans v. State, 299 S.W.3d 138, 142-43 (Tex. Crim.
App. 2009).    Accordingly, we focus our attention on the second prong of the
Aguilar/Rousseau test.
      The second step requires us to determine whether there is some evidence that
would permit a rational jury to find that, if the defendant is guilty, he is guilty only
of the lesser offense.   Cavazos, 382 S.W.3d at 383; Hall, 225 S.W.3d at 536;
Mathis v. State, 67 S.W.3d 918, 925 (Tex. Crim. App. 2002). This second step is a
question of fact and is based on the evidence presented at trial. Cavazos, 382 S.W.3d
at 383. A defendant is entitled to an instruction on a lesser included offense if some
evidence from any source raises a fact issue on whether he is guilty of only the lesser
offense, regardless of whether the evidence is weak, impeached, or contradicted. [d.
(citing Bell v. State, 693 S.W.2d 434,442 (Tex. Crim. App. 1985».


                                           4
        Prior to reviewing the evidence presented at trial under the second prong of
the Aguilar/Rousseau test, we note Appellant's contention that the test should not be
applied whenever a defendant requests a charge on a lesser included offense. The
Texas Court of Criminal Appeals has held that the State is not bound by the second
prong of the "Royster-Rousseau'            test" when the State requests the submission of a
lesser included offense. Grey v. State, 298 S.W.3d 644,645 (Tex. Crim. App. 2009).
Citing Grey, Appellant contends that his equal protection rights under the Fourteenth
Amendment of the U.S. Constitution are violated if the State is relieved of the
requirement       to    demonstrate       compliance       with     the    second     prong      of the
Aguilar/Rousseau test whenever it requests the submission of a charge on a lesser
included offense but a defendant is not relieved of the requirement.                     We disagree.
As noted by the court in Grey, "[i]t is the State, not the defendant, that chooses what
offense is to be charged."          Id. at 650. Accordingly, there is no logical reason to
impose the requirement of the second prong on the State's decision to seek the
submission of a charge on a lesser included offense. Id. at 649-50. Therefore, there
is a valid basis for imposing different requirements on the State and the criminal
defendant.      Furthermore, the Texas Court of Criminal Appeals has continued to
require compliance with the second prong of the Aguilar/Rousseau test after Grey
when defendants request the submission of a charge on a lesser included offense, as
evidenced by its holding in Cavazos. See Cavazos, 382 S.W.3d at 385-86.
        The indictment charged Appellant with the first-degree felony offense of
aggravated sexual assault of a child. See          PENAL     § 22.021 (a)(1)(B)(iii), (a)(2)(B), (e)
(West Supp. 2014). Specifically, the indictment alleged that Appellant intentionally
and knowingly caused "contact of the female sexual organ of [T.M.H.], a child who


         4The court in Grey referred to the test as the "Royster-Rousseau test." See Royster v. State, 622
S.W.2d 442 (Tex. Crim. App. 1981)(en banc)(plurality opinion on reh'g). The court subsequently referred
to the applicable test as the "Aguilar/Rousseau test" in Cavazos. Cavazos, 382 S.W.3d at 382.

                                                    5
was then and there younger than fourteen (14) years of age, by [Appellant's] mouth."
Appellant requested the submission of a charge for the lesser included offense of
indecency with a child, a second-degree felony, under Section 21.1 1(a)(1). Under
this section of the Penal Code, a person commits an offense if he or she engages in
sexual contact with a child younger than seventeen years of age. [d. § 21.11(a)(1).
As applicable to the facts in this appeal, the statute defines sexual contact as any
touching by a person, including touching through clothing, of the anus, breast, or
any part of the genitals of a child, if committed with the intent to arouse or gratify
the sexual desire of any person. See id. § 21.11 (c)(1).
      The factual element that distinguishes the charged offense of aggravated
sexual assault from the lesser included offense of indecency with a child is the
allegation that Appellant caused contact of T.M.H. 's sexual organ with his mouth.
As reflected above in his written statement, Appellant stated that he kissed T.M.H.
on her vagina. T.M.H. testified as follows about what occurred at the cemetery:
             Q. Okay. Now, when you got to the cemetery, what happened?

              A. I got out of the truck and went and looked at the headstones
      of all the different people and we headed back to the truck. And I was
      on the passenger's side and he -- we started kissing and he -- he put his
      hands on me and stuff. And then we moved to the back of the -- on the
      tailgate and he kissed me some more. And at that time, my clothes had
      winded up coming off. And he kissed me down from my mouth, to my
      neck, to my breasts, and down to my vagina.


             Q. ...   You said he, ultimately, kissed you on your vagina?

             A. Yes, sir.

             Q. And I talked to you yesterday and we talked in a little more
      detail. And you understand what the term "oral sex" means, don't you?

            A. Yes, sir.

                                          6
             Q. And I asked you if he did that. And what was your response
       -- what would be your response to that?

              A.No.


       Thus, the accounts offered into evidence from both Appellant and T.M.H.
indicated that Appellant contacted T.M.H.' s female sexual organ with his mouth. In
this regard, the term "female sexual organ" includes the vagina. Everage v. State,
848 S.W.2d 357, 358 (Tex. App.-Austin           1993, no pet.).   Appellant argues on
appeal that T.M.H. 's response that Appellant did not engage in "oral sex" with her
raised the possibility that Appellant was only guilty of indecency with a child by
sexual contact. We disagree that this evidence would permit a rational jury to find
that, if Appellant was guilty, he was guilty only of the lesser included offense of
indecency with a child. See Cavazos, 382 S.W.3d at 383; Hall, 225 S.W.3d at 536.
The "no" response by T.M.H. to the prosecutor's            question about "oral sex"
immediately followed her testimony confirming that Appellant kissed her on her
vagina. The prosecutor's reference to his prior conversation with T.M.H. about "oral
sex" indicated that he was obviously referring to conduct beyond oral contact by
Appellant's mouth with T.M.H.'s vagina when he asked the subsequent question.
We overrule Appellant's first issue.
      In his second issue, Appellant       asserts that his trial counsel provided
ineffective assistance of counsel. Specifically, he alleges that trial counsel failed to
object to a reference by Ranger Vandygriff to a polygraph examination, that trial
counsel failed to object to various instances of hearsay, and that trial counsel failed
to adequately assert Appellant's right to the submission of a charge on the lesser
included offense that we addressed in the previous issue.




                                           7
       To determine         whether    Appellant's   trial counsel   rendered     ineffective
assistance, we must first determine whether Appellant has shown that his counsel's
representation fell below an objective standard of reasonableness and, if so, then
determine whether there is a reasonable probability that the result of the proceeding
would have been different but for his counsel's errors. Strickland v. Washington,
466 U.S. 668, 687 (1984); Hernandez v. State, 726 S.W.2d 53, 55-57 (Tex. Crim.
App. 1986). We must indulge a strong presumption that counsel's conduct fell
within the wide range of reasonable professional assistance, and Appellant must
overcome the presumption that, under the circumstances, the challenged action could
be considered sound trial strategy. Strickland, 466 U.S. at 689; Tong v. State, 25
S.W.3d 707, 712 (Tex. Crim. App. 2000).
       An allegation of ineffective assistance of counsel must be firmly founded in
the   record,   and   the     record   must    affirmatively   demonstrate      the   alleged
ineffectiveness. Thompson v. State, 9 S.W.3d 808,814 (Tex. Crim. App. 1999). The
record on direct appeal is generally undeveloped and rarely sufficient to overcome
the presumption that trial counsel rendered effective assistance. Bone v. State, 77
S.W.3d 828, 833 (Tex. Crim. App. 2002); Thompson, 9 S.W.3d at 813-14.                    The
Court of Criminal Appeals has said that "trial counsel should ordinarily be afforded
an opportunity to explain his actions before being denounced as ineffective."
Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003). If trial counsel did
not had an opportunity to explain his actions, we will not find deficient performance
unless the challenged conduct was "so outrageous that no competent attorney would
have engaged in it." Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001).
We note at the outset of our analysis that Appellant did not file a motion for new
trial. Accordingly, the appellate record does not contain an explanation from trial
counsel concerning his actions.


                                              8
         Appellant initially asserts that trial counsel should have objected to Ranger
Vandygriff s reference to a polygraph examination.           When asked why his initial
interview with Appellant        terminated,       Ranger Vandygriff      stated,    "I advised
[Appellant] at the time that 1 didn't think he was giving us the complete truth and
that at this point, 1 think it would be appropriate if we asked him for a polygraph
interview, and he said he would give a polygraph interview."             Ranger Vandygriff
then explained that a polygraph examination of a law enforcement officer requires
some additional steps that needed to be done and that, during the interim, Appellant
decided to speak with an attorney. Appellant contends that he was harmed by this
testimony because it constituted evidence that he refused to take a polygraph
examination.
         To show ineffective assistance of counsel for the failure to object during trial,
Appellant must show that the trial judge would have committed error in overruling
the objection. Ex parte White, 160 S.W.3d 46,53 (Tex. Crim. App. 2004); see Ex
parte Jimenez, 364 S.W.3d 866, 887 (Tex. Crim. App. 2012) ("The failure to object
to ...   admissible testimony ...    is not ineffective assistance.").    "Numerous cases
have held that where a witness gives a nonresponsive answer that mentions a
polygraph test was offered or taken, but does not mention the results of such a test,
there is no error in failing to grant a mistrial." Martines v. State, 371 S.W.3d 232,
251 (Tex. App.-Houston         [1st Dist.] 2011, no pet.) (quoting Kugler v. State, 902
S.W.2d 594, 595 (Tex. App.-Houston            [1st Dist.] 1995, pet. refd).        No evidence
was offered of the results of any polygraph examination.         Furthermore, there is no
evidence that Appellant refused to take a polygraph examination.            To the contrary,
Ranger Vandygriff indicated that Appellant was initially willing to take a polygraph
examination. See Garcia v. State, 907 S.W.2d 635, 639 (Tex. App.-Corpus                 Christi
1995), aff'd, 981 S.W.2d 683 (Tex. Crim. App. 1998). However, the polygraph
examination was ultimately not performed because Appellant confessed to the crime

                                              9
within       a few hours in his subsequent      interview   with Ranger     Vandygriff.
Accordingly,      trial counsel was not ineffective     for failing to object     to the
nonresponsive mention of a polygraph examination.
         The instances    of hearsay that Appellant      cites involve testimony      by
Ranger Vandygriffpertaining      to the alleged offense that T.M.H.'s mother reported
to him, testimony by Ranger Vandygriff that Kent County Sheriff William Scogin
had reported that an allegation had been made against Appellant, and testimony by
Ranger Vandygriffpertaining      to reports made to him by T.M.H.'s stepmother and
Appellant's wife. Appellant also contends that trial counsel should have objected to
the admission of search warrant affidavits on hearsay and Confrontation Clause
grounds. See U.S. CONST.amend VI.
         Hearsay is a statement, other than one made by the declarant while testifying
at trial, that is offered to prove the truth of the matter asserted. TEX.R. EVID. 801(d).
A statement not offered to prove the truth of the matter asserted is not hearsay.
Dinkins v. State, 894 S.W.2d 330, 347 (Tex. Crim. App. 1995). The State may offer
out-of-court statements into evidence without violating the hearsay rule to explain
why the defendant became the subject of the investigation by law enforcement
officials.    Id. Extrajudicial statements of this type are not inadmissible hearsay
because they are not admitted to prove the truth of the matter asserted.        Id. We
conclude that the trial court would not have erred in overruling hearsay objections
to these matters cited by Appellant because they addressed the manner by which
Appellant became a suspect.
       Moreover,     even if the trial court had erred in overruling        Appellant's
Confrontation Clause and hearsay objections, such errors would be subject to a harm
analysis. See TEX.R. ApP. P. 44.2; Rubio v. State, 241 S.W.3d 1,3 (Tex. Crim. App.
2007) ("[A]ny Confrontation Clause violation, once proven, is subject to harmless
error analysis."); Clay v. State, 240 S.W.3d 895, 905-06 (Tex. Crim. App. 2007)

                                           10
(conducting harmless error analysis on hearsay).      When a trial court erroneously
admits hearsay, but the matter asserted by the out-of-court statement is otherwise
established through other admitted evidence, no harm is done to the party
challenging the hearsay. See Clay, 240 S.W.3d at 905-06 (holding that erroneously
admitted hearsay "established little, if anything, negative about appellant that was
not also well established by the properly admitted evidence" and was therefore
harmless). The same rule applies with respect to evidence elicited in violation of the
Confrontation Clause. See Davis v. State, 203 S.W.3d 845, 853-56 (Tex. Crim. App.
2006) (observing that testimony admitted in violation of the Confrontation Clause
was cumulative of other admitted evidence and that any error was harmless beyond
a reasonable doubt). The matters cited by Appellant were cumulative of the facts set
out in Appellant's    written statement and the live testimony offered at trial.
Accordingly, the alleged deficiencies cited by Appellant do not satisfy the second
prong of Strickland because they do not demonstrate a reasonable probability that
the outcome of the case would have been different. Strickland, 466 U.S. at 694.
      Finally, Appellant contends that trial counsel failed to present the correct
argument in seeking the submission of a charge on the lesser included offense of
indecency with a child that we addressed in the first issue. He contends that counsel
should have cited the holding in Evans that indecency with a child is a lesser included
offense of aggravated sexual assault of a child when both offenses are predicated on
the same act. See Evans, 299 S.W.3d at 142-43. We disagree. We have determined
that Appellant was not entitled to the requested charge because the evidence did not
raise the possibility that he was only guilty of the lesser included offense.
Accordingly, the trial court's ruling was supported by the record irrespective of the
argument made by trial counsel. We overrule Appellant's second issue.
      In his third issue, Appellant asserts that the trial court erred in admitting a
topless photograph of T.M.H. into evidence during the punishment phase of trial.

                                          11
T.M.H. took the photograph of herself in a mirror with her cell phone. She sent the
photograph to Appellant electronically. Taylor County Deputy Sheriff Craig Griffis,
an expert in computer and cell phone forensics, recovered the photograph from
Appellant's computer.    Deputy Griffis testified that he found three copies of the
photograph in a folder on Appellant's computer.      Appellant objected on multiple
grounds to the admission of the photograph into evidence during the punishment
phase. On appeal, he argues that the trial court erred in admitting the photograph
under Texas Rule of Evidence 403 because its probative value was outweighed by
its prejudicial effect. We disagree.
       We review the trial court's decision to admit or exclude evidence under an
abuse of discretion standard. See Shuffield v. State, 189 S.W.3d 782, 793 (Tex. Crim.
App. 2006). A trial court abuses its discretion when it acts outside the zone of
reasonable disagreement. See Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App.
2003). At the punishment phase, the State may introduce evidence of any matter the
court deems relevant to sentencing, including any extraneous bad acts. CRIM.PROC.
art. 37.07, § 3(a)(1).
       What is "relevant" to the punishment determination is simply that
       which will assist the fact finder in deciding the appropriate sentence in
       a particular case. When the jury assesses punishment, it must be able
       to tailor the sentence to the particular defendant, and relevance is
       simply "a question of what is helpful to the jury in determining the
       appropriate sentence for a particular defendant in a particular case."

Sims v. State, 273 S.W.3d 291, 295 (Tex. Crim. App. 2008) (footnote omitted)
(quoting Ellison v. State, 201 S.W.3d 714, 719 (Tex. Crim. App. 2006)).
      Rule 403 provides that "[t]he court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
or needlessly presenting cumulative evidence."       TEX. R. EVID. 403.     The State

                                          12
contends that the photograph was probative to establish that the alleged conduct was
not a one-time lapse in judgment on the part of Appellant.          In this regard, the
prosecutor argued that the photograph constituted a "trophy" of what Appellant had
done with T.M.H. in the cemetery. While the photograph was graphic in nature and
certainly prejudicial, it merely reflects what Appellant had done with respect to the
child victim and is probative of the nature of their relationship. See Sonnier v. State,
913 S.W.2d 511, 519 (Tex. Crim. App. 1995). Appellant's possession of the topless
photograph of T.M.H. was relevant to his character at punishment.           We cannot
conclude   that the trial court abused its discretion         in determining   that the
photograph's probative value was not substantially outweighed by the danger of
unfair prejudice by admitting the photograph into evidence during the punishment
phase of trial. We overrule Appellant's third issue.
                                   This Court's Ruling
      We affirm the judgment of the trial court.




                                                         JOHN M. BAILEY
                                                         JUSTICE


October 30,2015
Do not publish. See TEX.R. ApP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           13
                                11TH   COURT OF APPEALS
                                   EASTLAND, TEXAS
                                        JUDGMENT


Duane Eric West,                                * From   the 39th District Court
                                                   of Haskell County,
                                                   Trial Court No. 6709.

Vs. No. 11-13-00298-CR                          * October   30, 2015

The State of Texas,                             * Memorandum      Opinion by Bailey, J.
                                                   (Panel consists of: Wright, C.l.,
                                                   Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below.     Therefore, in accordance with this court's
opinion, the judgment of the trial court is in all things affirmed.